UNlTED STATES DlS'l`RlC'l` COURT
NORTHERN DlS'l`RlC'l` Ol" CALlFORNlA
SAN FRANClSCO DlVISION

CaseNo.§ `L"fj- l LC/£g

STIPULATED ORDER EXCLUDING TIME
UNDER THE SPEEDY TRIAL ACT

United States of America,

P!ainriff,

r~/é:r/+iu/ william

Deferrdant(s) .

\_/~._/\../\._/\._#\_/\_/

For the reasons stat d by the parties on the recor on q( Z§_[ %l‘l , the court excludes time under the Speedy
Trial Act from '/ll ZY_/Z¢L‘l to 5`/13 Zel"l and finds that the ends ofjustice served by the
continuance outweigh the best interest ofthe public and the defendant in a speedy trial. See 18 U.S.C. §

3161 (h)(?)(A). The court makes this finding and bases this continuance on the following factor(s):

Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
See 18 U.S.C. § 3161(h)(7)(B)(i).

The case is so unusual or so complex, due to [check applicable reasons] the number of
defendants, the nature of the prosecution, or the existence of novel questions of fact
or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
itselfwithin the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

 

Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
taking into account the exercise ofdue diligencel See 18 U.S.C. § 3161(h)(7)(B)(iv).

Failure to grant a continuance would unreasonably deny the defendant continuity ot`counsel, given
counsel’s other scheduled case commitments, taking into account the exercise of due diligence
See 18 U.S.C. § 3161(11)(7)(B)(iv).

l§l

Failure to grant a continuance would unreasonably deny the defendant the reasonable time
necessary for effective preparation, taking into account the exercise of due diligence
See 18 U.S.C. § 3161(h)(7)(B)(iv).

With the consent of the defendant, and taking into account the public interest in the prompt
disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
paragraph and _ based on the parties’ showing of good cause - finds good cause for extending
the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
extending the 30-day time period for an indictment under the Speedy 'l`rial Act (based on the
exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

sting

Scott Corley
U ted S tes l\/lagistrate ludge

sTlPULATEo/\ /)W_

Attorney for Defendant ` As;sistant United States Attorney

IT IS SO ORDERED.

DATED; A' ’ L§ //Cl

  

v. 1/10/2019

